Dissenting Opinion.
Hackney, J.
I am not prepared to concur in the construction of the amendatory act of 1897 which my associate declares. On the contrary, in my opinion, it was the intention of the amendatory act to eliminate from the amended sections the necessity, in sustaining garnishment, that some ground of attachment be alleged and established. In this view of the amendatory act, the constitutional validity of that act would arise, but, since this view is not adopted by a majority of the court, it is proper that the constitutional-questions should not be passed upon.